Gerald B. Phillips, /s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 6, 2014

                                     No. 04-13-00725-CV

                                   David Allan EDWARDS,
                                          Appellant

                                               v.

                                 Gerald B. PHILLIPS, M.D.,
                                           Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                             Trial Court No. 12-02-0185-CVA-A
                          Honorable Thomas F. Lee, Judge Presiding


                                        ORDER
        On October 3, 2014, Appellee Gerald B. Phillips, M.D. moved this court to transfer a
copy of the clerk’s record and supplemental clerk’s record from appeal number 04-13-00312-CV
into the appellate record for this appeal.
        Appellee’s motion is GRANTED. We DIRECT the clerk of this court to place a copy of
the clerk’s record and supplemental clerk’s record from appeal number 04-13-00312-CV into the
record for this appeal numbered 04-13-00725-CV.
       Appellee’s motions for extension of time to file the brief are also GRANTED.
Appellee’s brief is due to be filed with this court within THIRTY DAYS of the date of this order.
See TEX. R. APP. P. 38.6(b), (d).
                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of October, 2014.

                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court